People v Rodriguez (2016 NY Slip Op 03242)





People v Rodriguez


2016 NY Slip Op 03242


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Tom, J.P., Andrias, Manzanet-Daniels, Kapnick, Gesmer, JJ.


13761/91 802 801

[*1]The People of the State of New York, Respondent,
vJose Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Order, Supreme Court, New York County (James M. Burke, J.), entered on or about December 22, 2014, which denied defendant's Correction Law § 168-o(2) petition to modify his sex offender classification from level three to level two, unanimously affirmed, without costs.
The court providently exercised its discretion in denying a modification. The mitigating factors cited by defendant, including his age and his positive progress, are outweighed by the seriousness of the underlying crime and defendant's criminal
record, including his parole violations (see e.g. People v McCormack, 129 AD3d 644 [1st Dept 2015], lv denied 26 NY3d 908 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK